DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krutt et al. (20130295846).
Regarding claim 1, Krutt discloses a 1. A method of configuration of a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 
Regarding claim 2, Krutt further discloses the near-field communication device is integrated in a semiconductor chip (see abstract, fig.1, element 40, paragraph [0024] and its description).
Regarding claim 3, Krutt further discloses the configuration table is stored in a memory of the mobile terminal, external to the semiconductor chip (see abstract, fig.1, element 44, paragraphs [0010], [0025], [0030] and its description).
Regarding claim 4, Krutt further discloses the configuration table is stored in a memory internal to the semiconductor chip (see abstract, fig.1, element 43, paragraph [0024], [0030] and its description).
Regarding claim 5, Krutt further discloses the geographic position of the mobile terminal is determined from signals received by the near-field communication device from a near-field communication reader (see fig.1, element 31 and 40, paragraphs [0011], [0022], [0050] and its description).
Regarding claim 6, Krutt further discloses the geographic position of the mobile terminal is determined from satellite signals received by a satellite geolocation device of the mobile terminal (see paragraphs [0011], [0027], [0034]).
Regarding claim 7, Krutt further discloses the geographic position of the mobile terminal is determined from radio signals received by a radio communication device of the mobile terminal (see paragraphs [0027-0028]).
Regarding claim 9, Krutt further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see paragraphs [0010-0011], [0030]).
Regarding claim 11, Krutt further discloses each set of parameters of the configuration table comprises one or a plurality of instructions for setting components for matching antenna circuits of the near-field communication device (see fig1, element 35, paragraphs [0010], [0030], [0036-0038] and its description).
Regarding claim 12, Krutt discloses a method of configuration of a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 40/32, paragraph [0022] and its description), the method comprising: determining a geographic position of the mobile terminal (see abstract, fig.1, element 45/32, paragraphs. [0011], [0027-0028] and its description); selecting from a configuration table stored in an internal memory of the mobile terminal, a set of one or a plurality of configuration parameters of the near-field communication device according to the geographic position (see abstract, fig.1, element 35, paragraphs [0001], [0010-0011], [0024], [0026-0028], [0030] and its description); and applying a selected set of parameters to the near-field communication device, each set of parameters of the 
Regarding claim 13, Krutt further discloses the near-field communication device is integrated in a semiconductor chip (see abstract, fig.1, element 40, paragraph [0024] and its description).
Regarding claim 14, Krutt further discloses the configuration table is stored in a memory of the mobile terminal, external to the semiconductor chip (see abstract, fig.1, element 43, paragraphs [0024], [0030] and its description).
Regarding claim 15, Krutt further discloses the configuration table is stored in a memory internal to the semiconductor chip (see abstract, fig.1, element 43, paragraphs [0024]. [0030] and its description).
Regarding claim 16, Krutt further discloses each of the sets of configuration parameters is associated with a different geographic positions (see paragraphs [0010-0011]).
Regarding claim 17, Krutt discloses a mobile terminal comprising a near-field communication device (see abstract, fig.1, element 40/32, paragraph [0022] and its description), the terminal being configured to: determine a geographic position of the mobile terminal (see abstract, fig.1, elements 35, 45/32, paragraphs [0011], [0027-0028] and its description); select from a configuration table stored in an internal memory of the mobile terminal, a set of one or a plurality of configuration parameters of the near-field communication device according to the geographic position (see abstract, fig.1, element 35, paragraphs [0001], [0010-0011], [0024], [0026-0028], [0030] and its description); 
Regarding claim 18, Krutt further discloses the configuration table contains a plurality of sets of configuration parameters associated with different geographic positions (see paragraphs [0010-0011], [0030]).
Regarding claim 20, Krutt further discloses each set of parameters of the configuration table comprises one or a plurality of instructions for setting components for matching antenna circuits of the near-field communication device (see fig1, element 35, paragraphs [0010], [0030], [0036-0038] and its description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krutt et al. (20130295846) in view of Emoff (2016/0065629).
Regarding claim 8, Krutt discloses all the subject matters described above, except for the geographic position of the mobile terminal is input by the user. However, Emoff discloses a mobile device the geographic position of the mobile terminal is input by the user via a user interface of the mobile terminal (see fig.1, elements 110a-e, 114a-e, fig.3, element 130, paragraphs [0031-0033] and its description). Thus, it would .

Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krutt et al. (20130295846) in view of Lerch et al. (2019/0102772).
Regarding claims 10 and 19, Krutt discloses all the subject matters described above, except for configuration table is updated. However, Lerch discloses (near-field communication technology (NFC) including the configuration table is updated during phases of update of the mobile terminal (see fig.1, element 110, fig.4, paragraphs [0022-0023] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Lerch’s the configuration table is updated in order to improve the arrangement of elements in a particular form.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647